Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings (and the drawings filed 7/30/22 have app. no. 16/577,886 listed in the header) should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.  Upon request, the Examiner can provide an example of a comprehensive claim support chart to show where support for all elements and their structural relationships claimed.
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claim 1’s status indicator should be “Previously Presented” since there are no current amendments to claim 1.
Claim 9 has a mark-up of amendment, but in reality, the claim is the same as previously presented and the claim status indicator erroneously identifies as “currently amendment” (see claim 9 of claim set dated 11/2/21).
Response to Arguments
The declaration under 37 CFR 1.132 filed 7/30/22 cannot be considered.  It will be self-apparent if the Applicant views the 94 page declaration in the file wrapper. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5625 (fig. 56) is not defined in the specification (the Examiner believes this should be corrected to element 307 (rail).
The drawings are objected to because:
a.	the Examiner does believe element labeled as 2166 in amended fig. 58 (element 5930 in original filed fig. 58) is a cartridge.  (the Examiner believes this be corrected to element 307 (rail); and
b. 	despite Applicant’s statement in the remarks, the application no. 16/577,886 in the header of the drawings will cause confusion as to whether the drawings apply to the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	Page 16, line 5, “conform” should be “conform to”; and
b.	 the Substitute Specification should be a clean copy and not have any mark-up, “controlled” at p. 11, l. 24 is underlined and “.
Appropriate correction is required.
Claim Objections
Claims 1-17 are objected to because of the following informalities:
a.	To improve the clarity of claim 1, lines 3-6; and claim 9, lines 3-6, the limitation of “in a server rack stand comprising an interior void bifurcated into a cool chamber and an exhaust chamber bearing a computer server case having a conduit adapted to permit gaseous communication between said cool chamber and said exhaust chamber directly through said computer server case” should be changed to a method step of “providing a server rack stand comprising an interior void bifurcated into a cool chamber and an exhaust chamber bearing a computer server case having a conduit adapted to permit gaseous communication between said cool chamber and said exhaust chamber directly through said computer server case.”
b.	Further “receiving a status indicator of thermal status” of claim 1, line 6; and claim 9, line 6 should be indented under the previous method step, to indicate that these separate method steps. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8, and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 5, line 2 requires “a replacement computer server case.”  Nowhere the originally filed priority application is there any disclosure of “a replacement computer server case.”
b.	Claim 7, lines 1-2 requires “said receiving includes receiving said status indicator of thermal status from a foreign computer server case” which is further defining “receiving a status indicator of thermal status” of claim 1, lines 5-6.  The specification at page 2, lines 8-9 (specification filed 7/30/22) states “a controller automatically opens or closes valve members provide in cartridges in response to a signal from a thermometer” but there is nothing in the priority application that thermal status of a foreign computer server case of claim 7 is actuating an influx block member to impede said gaseous communication between said cool chamber and said computer server case of claim 1;
c.	Claim 11, lines 1-2 requires “said receiving includes receiving said status indicator of thermal status from a foreign computer server case” which is further defining “receiving a status indicator of thermal status” of claim 9, lines 5-6.  The specification at page 2, lines 8-9 (specification filed 7/30/22) states “a controller automatically opens or closes valve members provide in cartridges in response to a signal from a thermometer” but there is nothing in the priority application that thermal status of a foreign computer server case of claim 11 is actuating an influx block member to an orientation to permit airflow from said cool chamber and said computer server case of claim 9;
d.	Claim 13, lines 20-21 requires “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  Nowhere in the priority application is there a disclosure of  “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  Based upon knowledge gained by Examiner other applications within the instant patent family, the at least one isolated computer is likely referring to a prior art computer 6121-6128 (fig. 61) and 6221-6222 (fig. 62).  There is no disclosure in the priority application that computers 305 of the instant invention are used with prior art computers 6121-6128 and 6221-6222 or with commercial-off-the shelf computers (COTS) (applicant’s remarks of 7/30/22, p. 9);
e.	Claim 14, lines 1-2 requires “said at least one isolated computer includes an isolated computer height substantially differing from said first computer height.”   Nowhere in the priority application is there a disclosure of “said at least one isolated computer includes an isolated computer height substantially differing from said first computer height” of the substantially sealed computer case; and
f.	Claim 17, lines 1-4 requires “said at least one isolated computer includes . . . having a first case body defining an airflow inlet opening” and Claim 13, lines 20-21 requires “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  Nowhere in the priority application is there a disclosure of “said at least one isolated computer includes . . . having a first case body defining an airflow inlet opening” in combination with “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  Again, from knowledge gained by Examiner other applications within the instant patent family, the at least one isolated computer has airflow inlet allowing ambient air from a computer room into the server rack system, rather than through interior void.  However, nowhere is the prior art computers 6121-6128 and 6221-6222 or COTS computers having inlets are not disclosed anywhere in the priority application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 2; and Claim 9, line 3 requires “a server rack stand.”  Is this the same or different from “a server rack stand” of line 1 of each of claims 1 and 9, respectively?
b.	Claim 1, line 3; and Claim 9, line 3 require “a computer server case having a conduit.”  Is the conduit a separate element from the computer server case (i.e., formed by the sides of computer server case), or is the conduit a portion of the computer server case because the conduit is formed by the sides of computer server case?  
c.	Claim 13, lines 3-5 requires “a vertical rack stand body portion having a computer support surface, and having a body height and an interior void bifurcated into a cool chamber and an exhaust chamber in gaseous communication with multiple stand openings.”  What has the “in gaseous communication with multiple stand rack openings”, the vertical rack stand body portion, the computer support surface, or the interior void? 
d.	Claim 13, line 6 requires “multiple sealed computers” and lines 1-2 requires “server computers.”  Does the “multiple sealed computers” form at least a portion of “server computers” of line 1?  Further is “at least one isolated computer” of line 20 also form an another portion of “server computers” of line 1?  
e.	Claim 13, line 6 requires “multiple sealed ventilatable computers” and “each sealed ventilatable computer.”  How can the computer(s) be sealed (which means it is closed) and ventilatable (which means it has at least an opening) at the same time? (Note previous amendments to claim 13 deleted “substantially-sealed” preceding “computer case” and that the computer(s) each have an airflow inlet opening and an airflow outlet opening?   
f.	Claim 13, line 11 requires “a sealed ventilatable computer.”  Is this the same or different computer from “each sealed ventilatable computer” of line 6? (Note amendments to claim 13 deleting “substantially-sealed” preceding “computer case”). Did Applicant intend “a representative one of the sealed ventilatable computer?
g.	Claim 13, lines 20-21 requires “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  Does this limitation mean that the “at least one isolated computer” has be sealed so that no airflow (i.e. impervious) from “said cool chamber” reaches the “at least one isolated computer”? See Applicant’s remarks of 1/6/20, p. 11 and 35 USC 112a rejection above;   
h.	Claim 14, line 2 requires “substantially differing.”  When does an isolated computer height substantially differ from a first computer height, and when does an isolated computer height substantially not differ from a first computer height?
i.	Claim 16, lines 2-4 requires “a subset of stand openings . . . that are in gaseous communication with said at least one isolated computer” and claim 13, lines 21-22 requires at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  If the at least one isolated computer is required to be impervious to the cool chamber, how can the stand openings be gaseous communication with the at least one isolated computer?
j.	Claim 17, line 4 requires “an airflow inlet opening”.  Should “airflow inlet opening” have antecedence in claim 13, line 9?
k.	Claim 17, line 4 requires “an airflow outlet opening”.  Should “airflow outlet opening” have antecedence in claim 13, line 9? 
l.	Claim 17, lines 1-4 requires “said at least one isolated computer includes . . . having a first case body defining an airflow inlet opening” and Claim 13, lines 20-21 requires “at least one isolated computer . . . impervious to airflow derived from said cool chamber.”  How is the at least one isolated computer impervious to airflow derived from the cooling chamber if there is an airflow inlet opening? See 35 USC 112a rejection above; and
m.	Claim 17, line 1-2 requires “said at least one isolated computer includes said computer case . . . having said first computer height” and Claim 14, line 1-2 requires “at least one isolated computer includes an isolated computer height substantially differing from said first computer height.”  If claim 14 requires a height differing from said first computer height, how could the at least one isolated computer have the first computer height?
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leigh (WO 2014/051607).
With respect to Claim 1, Leigh teaches a process for interacting with a server rack stand (fig. 1, 100), said method comprising: in a server rack stand (100) comprising an interior void (110,120) bifurcated into a cool chamber (110) and an exhaust chamber (120) bearing a computer server case (case of 1st 130) having a conduit (¶[0046], l. 17)  adapted to permit gaseous communication between said cool chamber and said exhaust chamber directly through (see fig. 1) said computer server case, receiving a status indicator (¶[0042], ll. 14-17) of thermal status (¶[0042], l. 14); and actuating an influx block member (¶[0046], ll. 2-7 or ll. 18-21) adapted to impede (¶[0046], l. 3) said gaseous communication between said cool chamber and said computer server case (note: there is no claimed relationship between the status indicator of thermal status and actuating the influx block member).  
With respect to Claims 2-8, Leigh further teaches removing (¶[0046], l. 7) said computer server case from said server rack stand (claims 2 and 4), said actuating further includes actuating an exhaust block member (¶[0046], ll. 4-6) adapted to impede said gaseous communication between said exhaust chamber and said computer server case (claim 3), said replacing (¶[0046], l. 7) said computer server case with a replacement computer server case and affixing (¶[0046], l. 7) said replacement computer server case to said server rack stand (claim 5), said actuating includes actuating said influx block member to an orientation (¶[0046], 4-6 infers that when computer is installed ports are opened) to permit airflow from said cool chamber to said replacement computer server case (claim 6), said receiving includes receiving said status indicator of thermal status from a foreign computer server case (¶[0046], l. 1, another 130 in 2nd  in another bay of 100), affixed to said server rack stand, external to said computer server case (claim 7), said actuating includes actuating said influx block member to fractionally impede (¶[0046], ll. 16 and 19-20) said gaseous communication between said cool chamber and said computer server case (claim 8).  
With respect to Claim 9, Leigh teaches a process for interacting with a server rack stand (fig. 1, 100), said process comprising: in a server rack stand (100) comprising an interior void (110,120) bifurcated into a cool chamber (110) and an exhaust chamber (120) bearing a computer server case (case of 1st 130) having a conduit (¶[0046], l. 17) adapted to permit gaseous communication between said cool chamber and said exhaust chamber directly through (see fig. 1) said computer server case, receiving (¶[0042], ll. 14-17) of thermal status (¶[0042], l. 14); and actuating an influx block member (¶[0046], ll. 2-7 or ll. 18-21), positioned between said cool chamber and said computer server case, to an orientation to permit ¶[0046, ll. 8-10) airflow from said cool chamber to said computer server case (note: there is no claimed relationship between the status indicator of thermal status and actuating the influx block member).  .  
With respect to Claims 9-12, Leigh further teaches installing (¶[0046], l. 7) a first computer server case (case of another 130) into said server rack stand (claim 10), said receiving includes receiving said status indicator of thermal status from a foreign computer server case (case of 2nd 130), affixed to said server rack stand, external to said computer server case (claim 11) and said actuating includes actuating said influx block member to fractionally impede (¶[0046], ll. 16 and 19-20) said gaseous communication between said cool chamber and said computer server case (claim 12).  
With respect to Claim 13, Leigh teaches a server rack system (fig. 1, 100) of selectively cooled server computers (at least two 130s), said server stack system comprising: a vertical rack stand body portion (fig. 1, rack frame of 100) having a computer support surface (fig. 3C, surface of 312C against 330C), and having a body height (fig. 1, height of 100) and an interior void (110,120) bifurcated into a cool chamber (110) and an exhaust chamber (120) in gaseous communication with multiple stand openings (112,122); multiple sealed ventilatable computers (at least two 130s), each sealed ventilatable computer from the multiple sealed ventilatable computers having a computer case (case of 130), of a first type (type of 130), having a first computer height (height of 130), adapted to releasably reside (¶[0046], l. 7) upon said vertical rack stand body portion, having a first case body (body of 130) defining an airflow inlet opening (¶[0046], l. 17) and an airflow outlet opening (¶[0046], l. 17); multiple support members (fig. 3, 312C,322C), each support member of the multiple support members adapted to releasably position a sealed ventilatable computer (130) from said multiple sealed ventilatable computers of said first type on said vertical rack stand body portion wherein (i) said airflow inlet opening of that sealed ventilatable computer is in substantial alignment (see fig. 3C) with at least one stand opening (fig. 3C at 312C) from said multiple stand openings, and (ii) said airflow outlet opening (¶[0046], l. 17) of that sealed ventilatable computer is in substantial alignment (see fig. 3C) with at least one other stand opening (fig. 3C at 322C) from said multiple stand openings; an airflow impeller (¶[0041], l. 1), adapted to urge airflow from said cool chamber and said exhaust chamber directly through (see fig. 3C) said computer server case of each sealed ventilatable computers from the multiple sealed ventilatable computers of said first type; and at least one isolated computer (¶[0046], ll. 6-8, one of 130 just before being removed) where , adapted to releasably reside (¶[0046], l. 7) upon said vertical rack stand body portion, impervious (¶[0046], l. 3) to airflow derived from said cool chamber.  
With respect to Claims 15, Leigh further teaches block members (¶[0046], ll. 2-3 and 18-20) positioned in gaseous communication between said cool chamber and said ventilatable computer server case and between said exhaust chamber and said ventilatable computer server case.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Scott (US 2,237,367).
	With respect to Claim 14, Leigh discloses the claimed invention except for said at least one isolated computer includes an isolated computer height substantially differing from said first computer height. It would have been an obvious matter of choice to for isolated computer to have any height including a height different from the first computer height in order to hold the components within the isolated computer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to Claim 17, Leigh further teaches said at least one isolated computer (¶[0046], ll. 6-8, one of 130 just before being removed) includes said computer case, of said first type having a said first computer height, adapted to releasably reside upon said vertical rack stand body portion, having said first case body defining an airflow inlet opening (¶[0046], l. 17) and an airflow outlet opening (¶[0046], l. 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,004,164 is in the same patent family as WO 2014/051607.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  8/7/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835